ON MOTION
PER CURIAM.
ORDER
The Defendants-Appellees move to dismiss George Pieczenik’s appeals. Pieczen-ik opposes.
Pieczenik has appealed from orders denying his motion “in limine to expunge plaintiffs copyright lecture proffered by defendants’ counsel and to charge them with digital copyright infringement,” denying his motion for mediation, and his motion for reconsideration. Proceedings before the trial court remain ongoing. With the exception of certain interlocutory orders not at issue here, this court only has jurisdiction to decide appeals only from a “final decision of a district court.” 28 U.S.C. § 1295. The Supreme Court has defined a final judgment as a decision by the district court that “ends the litigation on the merits and leaves nothing for the court to do but execute judgment.” Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945). Because the district court has not entered final judgment, the appeals are dismissed as premature.
*998Accordingly,
It Is Ordered That:
(1) These appeals are dismissed.
(2) Each side shall bear its own costs.
(3) All other pending motions are moot.